TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 3, 2018



                                       NO. 03-17-00452-CV


                                   Eligio H. Sparks, Appellant

                                                  v.

                                Christina M. Rutkowski, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE BOURLAND;
             JUSTICE PEMBERTON CONCURS IN THE JUDGMENT




This is an appeal from the judgment signed by the trial court on June 23, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.